4 F.3d 988
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Rodney H. WILLIAMS, Petitioner.
No. 92-8111.
United States Court of Appeals, Fourth Circuit.
Submitted July 8, 1993.
Decided Sept. 2, 1993.

On Petition for Writ of Mandamus.
Rodney H. Williams, pro se.
PETITION DENIED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Rodney Williams petitions this Court for a Writ of Mandamus directing the district court to act on various motions filed by Williams in the district court.  Subsequent to Williams's application for the writ, the district court issued, on December 8, 1992, its second order denying reconsideration of an earlier order denying Williams's request for credit for pretrial detention time against his current sentence.  Since the district court's most recent order denying reconsideration disposed of the motions on which Williams seeks this Court to direct action, we find Williams's request for mandamus relief to be moot.


2
Accordingly, while we grant leave to proceed in forma pauperis, Williams's application for a Writ of Mandamus is denied.


3
PETITION DENIED.